                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division


JAMES LENBGAN,

        Petitioner,

V.                                                          Civil Action No. 3:19CV221-HEH

                       I
MARK BOLSTER


        Respondent.

                                MEMORANDUM OPINION
                               (Granting Motion to Dismiss)

        James Lenegan, a federal inmate proceeding pro se, brings this petition pursuant to

28 U.S.C. § 2241 ("Present § 2241 Petition," EOF No. 1). Lenegan contends that the

Federal Bureau of Prisons("BOP")has improperly calculated his federal sentence.

Respondent filed a Motion to Dismiss, asserting that the Present § 2241 Petition is an

improper successive petition and an abuse ofthe writ. (EOF No. 13.) Despite the

provision of notice pursuant to Roseboro v. Garrison, 528 F.2d 309(4th Cir. 1975),

Lenegan has not responded. For the reasons set forth below. Respondent's Motion to

Dismiss(ECF No. 13) will be granted. Lenegan's Present § 2241 Petition(EOF No. 1)

will be denied because the Present § 2241 Petition is an improper successive petition and

an abuse of the writ.




'Lenegan is currently incarcerated at the Federal Correctional Institution in Petersburg, Virginia
("PCI Petersburg"). As such, the Court substitutes Mark Bolster, Acting Warden at FCI
Petersburg as the Respondent in this action. See Fed. R. Civ. P. 25(d).
          I. PROCEDURAL HISTORY AND FACTUAL BACKGROUND

       Lenegan is currently serving a 185-month sentence, as imposed by the United

States District Court for the Eastern District of Pennsylvania. (See EOF No. 14-9, at 2.)

       A. Lenegan's First § 2241 Petition

       On June 20,2016, Lenegan filed a petition pursuant to 28 U.S.C. § 2241 ("First

§ 2241 Petition") in the United States District Court for the Western District of

Pennsylvania. See Lenegan v. Recktenwald(Lenegan L), No. 16-cv-159 Erie, 2017 WL

6194753, at *2(W.D.Pa. Oct. 18, 2017), report and recommendation adopted bylQXl

WL 6032149(W.D.Pa. Dec.6, 2017). In his First § 2241 Petition, Lenegan claimed:^
              The[BOP]failed to calculate my federal sentence and Good Conduct
       Time (["]GCT["]), whenever the Sentencing Judge ordered my sentence to
       be concurrent with my state sentence, which my sentence should have begun
       on February 5, 2008 and 1 should have been awarded GCT from that date.

               I should have received 84 days of[GCT]credited towards my federal
       sentence....
              Also in reviewing the record/my sentencing you will notice that the
       Court misapplied my sentencing guidelines under § 5G1.3, whenever they
       applied subsection (c), rather than subsection (b).

(ECF No. 14-6, at 4.) As relief, Lenegan requested: "Grant me all my state time and all

the GCT credited that I am entitled to receive." (Id. at 10.)

       On October 18,2017, a United States Magistrate Judge in the Western District of

Pennsylvania issued a Report and Recommendation that addressed Lenegan's claims on



^ The Court employs the pagination assigned by the CM/ECF docketing system to the parties'
submissions. The Court corrects the spelling, capitalization, and punctuation in the quotations
from Lenegan's submissions. Additionally, the Court's corrects the citations, punctuation, and
capitalization in the quotations from the decision on Lenegan's First § 2241 Petition. The Court
also alters the footnote numbers in the quotation from that decision.
the merits and recommended that Lenegan's First § 2241 Petition be denied. See

Lenegan I, 2017 WL 6194753, at *1. In the Report and Recommendation,the Court

provided the following summary ofthe relevant procedural history and factual

background ofthe case:

      The Petitioner has a lengthy criminal history. On January 28,2008, while he
      was serving state sentences imposed by the Court ofCommon Pleas ofBucks
      and Philadelphia Counties, he was arrested by federal authorities pursuant to
      federal criminal charges filed in the United States District Court for the
      Eastern District of Pennsylvania (the "federal district court") at docket
      number 2:07-CR-689. The federal district court issued a writ of habeas
      corpus ad prosequendum directing the warden of the state correctional
      facility at which the Petitioner was incarcerated (SCI Chester) to produce
      him for prosecution in federal court. Pursuant to the writ's authority, the
      Petitioner was removed from the physical custody of state authorities by the
      United States Marshals Service.
             Although the Petitioner was temporarily transferred to the physical
      custody of federal authorities, the state maintained "primary custody"
      (sometimes referred to as "primary jurisdiction") over him. The "primary
      custody" doctrine developed to provide different sovereigns(in this case the
      state and the federal governments) with an orderly method by which to
      prosecute and incarcerate an individual who has violated each sovereign's
      laws. Ponzi v. Fessenden,258 U.S.254(1922);see, e.g.. Bowman v. Wilson,
      672 F.2d 1145, 1153-54 (3d Cir. 1982); George v. Longley, 463 F. App'x
      136, 138 n.4(3d Cir. 2012)(per curiam);Elwell v. Fisher,716 F.3d All(8th
      Cir. 2013). In relevant part, the doctrine provides that the sovereign that first
      arrests an individual has primary custody over him. That sovereign's claim
      over the individual has priority over all other sovereigns that subsequently
      arrest him. The sovereign with primary custody is entitled to have the
      individual serve a sentence it imposes before he serves a sentence imposed
      by any other jurisdiction, regardless of the chronological order of sentence
      imposition. See, e.g.. Bowman, 672 F.2d at 1153—54. Primary custody
      remains vested in the sovereign that first arrests the individual until its
      sentence expires and it releases the inmate, or until it relinquishes its priority
      through some other act, such as granting bail, dismissing the charges, or
      releasing the individual on parole. George,463[F. App'x] at 138 n.4. When
      federal authorities obtained physical custody ofthe Petitioner pursuant to the
       writ the Commonwealth maintained primary custody over him because a
       prisoner detained pursuant to a writ of habeas corpus ad prosequendum
       remains in the primary custody of the sending sovereign unless and until it
relinquishes jurisdiction over him. See, e.g., Ruggiano v. Reish, 307 F.3d
121, 125 n.l (3d Cir. 2002), superseded on other grounds by U.S.S.G.
§ 5G1.3(c) app. note 3(E)(2003); see also Elwell, 716 F.3d at 482("When
the United States obtained physical custody ofElwell based upon the writ of
habeas corpus ad prosequendum, the transfer of physical control over
Elwell's custody from Iowa to the United States did not terminate Iowa's
primary jurisdiction."). The receiving sovereign—in this case, the federal
government—is considered simply to be "borrowing" the prisoner from the
sending sovereign for the purposes of indicting, arraigning, trying, and/or
sentencing him. Id.
      A jury subsequently convicted the Petitioner in his federal criminal
case and on July 23, 2009, the federal district court sentenced him to a
220-month term of imprisonment (later reduced to 185 months), with three
years of supervised release to follow for: Conspiracy to Burglarize
Pharmacies, in violation of 18 U.S.C. § 2118(d); Pharmacy Burglary, and
Aiding and Abetting, in violation of 18 U.S.C. §§ 2118(b) & 2; and
Possession of Controlled Substances with Intent to Distribute, and Aiding
and Abetting, in violation of 21 U.S.C. § 841(a)(1),(b)(1)(c), & 18 U.S.C.
§ 2. The federal sentencing Order issued on that date provided the following:
              The defendant is hereby committed to ... a total term
       of...220 MONTHS on each of Counts 25 and 26 and a term
      of 120 months on Count One, all to be served concurrently.
      This sentence shall be served partially concurrently with the
       sentence imposed on May 20, 2005, by Judge David W.
       Heckler of the Bucks County Court of Common Pleas for
       burglary and criminal trespass of not less than 2 1/2 years nor
       more than 9 years in case number CP-09-CR-0007454-2004.
       Specifically, the within sentence shall be served concurrently
       with the said Bucks County sentence [as] ofFebruary 5, 2008.
       On September 22, 2009, federal authorities returned the Petitioner to
state authorities in satisfaction of writ of habeas corpus ad prosequendum
and a federal detainer was lodged with the Pennsylvania Department of
Corrections. Approximately five years later, on October 28, 2014, state
authorities paroled him from his state sentence and released him to federal
authorities to complete service of his federal sentence. In 2015, the federal
district court reduced his term of imprisonment from 220 months to
185 months.
       On June 20, 2016, the Petitioner filed with this Court the instant
petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241.[^] A
federal habeas court may only extend a writ of habeas corpus to a federal

^ The Respondent acknowledges that the Petitioner has exhausted all available
administrative remedies.
      inmate if he demonstrates that "[h]e is in custody in violation of the
      Constitution or laws of the United States[.]" 28 U.S.C. § 2241(c)(3). The
      Petitioner claims that the BOP should calculate his federal sentence to have
      commenced on February 5, 2008, and that it should award him with Good
      Conduct Time ("GCT") from that date. He also contends that the "court
      misapplied my guidelines under [U.S.S.G.] § 5G1.3, whenever they applied
      subsection (c), rather than subsection (b)."
             In connection with the preparation ofthe Respondent's answer in this
      case, the BOP's Designations and Sentence Computation Center("DSCC")
      reviewed the Petitioner's federal sentence computation for accuracy. It
      determined that the federal sentence was vague because the initial Judgment
      and Commitment Order appeared to attempt to order prior custody credit, as
      opposed to an adjustment or downward departure under U.S.S.G. § 5G1.3.
      On December 16, 2016, as a result ofthe inquires made by the DSCC during
      its review, the federal district court issued the final version of the Amended
      Federal Judgment and Commitment Order, which provides that the
      Petitioner's federal sentence now is:
                    185 MONTHS on each ofCounts 25, and 26 and a term
             of 120 months on Count One, all to be served concurrently.
             This sentence shall be served partially concurrently with the
             sentence imposed on May 20, 2005 by Judge David W.
             Heckler of the Bucks County Court of Common Pleas for
             burglary and criminal trespass of not less than 2 1/2 years nor
             more than 9 years in case number CP-09-CR-0007454-2004.
             Specifically, the within sentence shall be served concurrently
             with the said Bucks County sentence of February 5, 2008
             pursuant to the provision of U.S.S.G. § 5G1.3(*(b) consistent
             with the reasoning provided on the records ofthis sentence.)
             Based upon the December 16, 2016, Amended Judgment and
       Commitment Order, the BOP re-calculated the Petitioner's federal sentence
       as a 167-month and 13-day sentence, which reflects the sentence of
       185 months adjusted under U.S.S.G. § 5GI.3(b) by 534 days (representing
       time served against an undischarged state sentence from February 5, 2008,
       through July 22, 2009). Under 18 U.S.C. § 3585(a), which governs the date
       a federal sentence commences, the BOP calculated the Petitioner's federal
       sentence to have commenced on July 23, 2009, which is the date the federal
       district court originally sentenced him.

Id. at *1-3 (citations to case documents omitted). Further, in rejecting Lenegan's claims

on the merits, the Court concluded:
       1. Calculation of the date upon which a federal sentence
          commences

       18 U.S.C. § 3585(a) governs the date a federal sentence commences.
It provides:
       Commencement of sentence.—             sentence to a term of
       imprisonment commences on the date the defendant is received
       in custody awaiting transportation to, or arrives voluntarily to
       commence service ofsentence at, the official detention facility
       at which the sentence is to be served.
18 U.S.C. § 3585(a).
       The BOP, and not the federal sentencing court, determines the date
upon which a federal sentence commences. See, e.g., Ruggiano, 307 F.3d
at 126. The BOP's policies regarding sentence computation at issue in this
case are set forth in Program Statement 5880.28, Sentence Computation
Manual ("PS 5880.28"). Also relevant to this case is Program Statement
5160.05, Designation of State Institution for Service of Federal Sentence
("PS 5160.05").
       The BOP will not commence a sentence earlier than the date it is
imposed, even if made concurrent with a sentence already being served.
PS 5880.28, Chapt. 1, Page 13 ("In no case can a federal sentence of
imprisonment commence earlier than the date on which it is imposed.");see,
e.g., Rashidv. Quintana, 372 F. App'x 260, 262(3d Cir. 2010)(per curiam)
("a federal sentence cannot begin to run earlier than on the date on which it
is imposed.")(citing Unites States v. Labeille-Soto, 163 F.3d 93, 98(2d Cir.
1998), which stated: "We see nothing in[§ 3585(a)]to indicate that the court
is permitted to order that the sentence be deemed to have commenced on an
earlier date. Indeed, the determination of the precise date on which a
sentence begins appears to have been intended to be a ministerial decision
that depends on the timing ofthe defendant's arrival at the appropriate place
with respect to the sentence that is to be served, and we have held that after
a defendant is sentenced, it falls to the BOP, not the district judge, to
determine when a sentence is deemed to commence[.]"(internal quotations
and brackets omitted)).
       When an inmate is only facing service of a federal sentence, the
application of § 3585(a) is straightforward. The BOP will designate the
inmate to a federal detention facility and it will calculate the federal sentence
to have commenced on the date it was imposed. PS 5880.28, Chapt. 1,
Page 12. Oftentimes, however, as in the instant case, an inmate is subject to
multiple sentences, e.g., at the time his federal sentence is imposed he is or
will soon be subject to a state sentence. In that circumstances the federal and
state governments must resolve where and/or in what order the inmate will
serve his multiple sentences. As discussed above, at common law the
"primary custody" doctrine developed to assist the sovereigns in making

                                       6
these determinations and to provide an orderly method by which to prosecute
and incarcerate an individual that violated the law of more than one
sovereign. Once again, the primary custody doctrine provides that the
sovereign that first arrests an individual has primary custody over him. That
sovereign's claim over the individual has priority over all other sovereigns
that subsequently arrest him. The sovereign with primary custody is entitled
to have the individual serve a sentence it imposes before he serves a sentence
imposed by any other jurisdiction. See, e.g.. Bowman,672 F.2d at 1153-54.
Primary custody remains vested in the sovereign that first arrests the
individual until it relinquishes its priority by, e.g., granting bail, dismissing
the charges, releasing the individual to parole or at the expiration of his
sentence. See, e.g., George, 463 F. App'x at 138 n.4.
       The BOP has incorporated the common law primary custody doctrine
into its policies, which provide:
       1. Ifthe federal government has primary custody ofan inmate on the
          date his federal sentence is imposed, it is entitled to have that
          inmate serve his federal sentence upon imposition. In such a case,
          the BOP will designate the inmate to a federal detention facility
           for service ofthe federal sentence and will calculate that sentence
           to have commenced on the date the federal sentencing court
           imposed it, even if at that same time the inmate is serving a
           concurrent state sentence. PS 5880.28, Chapt. 1, Pages 12-13.
       2. Ifthe inmate is in the primary custody ofthe state and the federal
          sentencing court orders that he serve his federal sentence
          concurrent with any state sentence, the BOP will return physical
          custody ofthe inmate to the state, designate the state facility as the
          initial place of service of the federal sentence pursuant to its
          authority under 18 U.S.C. § 3621(b), and calculate his federal
           sentence to have commenced on the date the federal court imposed
           it. PS 5880.28, Chapt. 1,Page 13, 32A-33;PS 5160.05,Pages 2-
           12.
       3. Ifan inmate is in the primary custody ofthe state when his federal
          sentence is imposed and if his federal sentence is consecutive to
          any state sentence, the inmate will be returned to the state after
          federal sentencing. The BOP will commence the inmate's federal
          sentence under § 3585(a) when the state relinquishes its priority
          and releases him to federal custody. PS 5880.28, Chapt. 1,
          Pages 12-13, 31-33; see also PS 5160.05,Pages 2-12.
       The second scenario is what occurred in the Petitioner's case. He was
in the primary custody ofthe Commonwealth ofPennsylvania on the date his
federal sentence was imposed and, therefore, the BOP has computed his
federal sentence to have commenced on July 23, 2009-the date the federal
court imposed it.['^] PS 5880.28, Chapt. 1, Page 13, 32A-33; PS 5160.05,
Pages 2-12. The BOP thus commenced the Petitioner's sentence on the
earliest date that it could commence. The Petitioner's contention that the
BOP should have commenced his federal sentence on February 5, 2008, has
no merit. There is no basis for this Court to disturb the BOP's determination
regarding the date the Petitioner's federal sentence commenced.
        Importantly, however, because the BOP cannot under § 3585(a)
commence a federal sentence prior to the date it is imposed, the federal
district court's citation to § 5G1.3(b), together with its directive for the
federal sentence to run partially concurrently with the state sentence as of
February 5, 2008, signaled to the BOP the court's intent to adjust the
Petitioner's federal sentence. Therefore, pursuant to § 5G1.3(b)(1), the BOP
adjusted the Petitioner's 185-month term of imprisonment by the 534 days

^ 18 U.S.C. § 3585(b)govems the amount ofcredit an inmate is entitled to receive
for time served in official detention prior to the commencement of his federal
sentence. It provides:
       A defendant shall be given credit toward the service of a term of
       imprisonment for any time he has spent in official detention prior to
       the date the sentence commences—
           (1)as a result ofthe offense for which the sentence was imposed;
               or

           (2) as a result of any other charge for which the defendant was
               arrested after the commission of the offense for which the
              sentence was imposed;
       That has not been credited against another sentence.
(Emphasis added). The intent of the last clause of § 3585(b) is to prohibit double
sentencing credit situations. Wilson, 503 U.S. at 337 (explaining that with the
enactment of§ 3585(b),"Congress made it clear that a defendant could not receive
a double credit for his detention time."). The BOP may not grant prior custody
credit under § 3585(b)for time that has been credited against another sentence. See,
e.g., Vega v. United States,493 F.3d 310,314(3d Cir. 2007).
        In his declaration, the Management Analyst at the DSCC explained that the
BOP has granted the Petitioner prior custody credit against his federal sentence for
the following periods oftime: (1)July 11, 2004;(2)September 15,2004,through
September 18, 2004; (3) September 26, 2004; (4) January 21, 2005, through
February 2, 2005;(5) April 14, 2005, through April 21, 2005; and (6) April 25,
2005, through May 19, 2005. The Petitioner received credit against his state
sentences for time served from February 1 through February 2, 2005, and for time
served from April 29,2005,through May 20,2005. Although § 3585(b) prohibits
the BOP from granting federal sentence credit for time credited against any other
sentence,in Willis v. United States,438 F.2d 923(5th Cir. 1971)a limited exception
to this prohibition was established and it permits the BOP to grant qualified
non-federal presentence credit in limited circumstances. Those circumstances were
present in the Petitioner's case and it enabled him to receive some double credit.
                                         8
      he served from February 5, 2008, through July 22, 2009(the day before the
      federal sentence was imposed). The § 5G 1.3(b) adjustment essentially
      reduced the duration ofthe Petitioner's federal sentence by 534 days.
             2. The Petitioner Is Not Entitled to GCT Credit for the 534-Day
                Period Between February 5,2008, and July 22,2009
              The computation of GCT is governed by 18 U.S.C. § 3624(b), which
      provides, in relevant part, that "a prisoner who is serving a term of
      imprisonment of more than 1 year other than a term of imprisonment for the
      duration of the prisoner's life, may receive credit toward the service ofthe
      prisoner's sentence, beyond the time served, of up to 54 days at the end of
      each year ofthe prisoner's term ofimprisonment, beginning at the end ofthe
      first year ofthe term, subject to determination by the Bureau ofPrisons that,
      during that year, the prisoner has displayed exemplary compliance with
      institutional disciplinary regulations." 18 U.S.C. § 3624(b)(1) (footnote
      omitted)(emphasis added).
            The Petitioner received GCT for the 52 days that were credited against
      his federal sentence as prior custody credit under § 3585(b) and Willis credit
      {see footnote [4]) and also for all time served against his federal sentence
      from July 23, 2009(the date his federal sentence commenced)until July 27,
      2021 (his projected federal sentence satisfaction date). In his declaration, the
      Management Analyst at the DSCC explains that die Petitioner "may not
      receive GCT for the 534 days that were subtracted from the length of his
      federal sentence as a sentence adjustment under U.S.S.C. § 5G1.3(b),
      because this 534 [day] period is not time served against his federal sentence.
      Although exception was made(and GCT was granted) for those days within
      the 534 day period that was credited as federal prior custody credit, 18 U.S.C.
      § 3624(b)does not permit the[BOP]from using time not credited against an
      inmate's federal sentence to compute GCT." {Id.) The Petitioner did not
      provide any argument to counter this explanation ofwhy he is not entitled to
      additional GCT, and there is no basis for this Court to disturb the BOP's
      decision regarding GCT. See also Lopez v. Terrell, 654 F.3d 176, 183-85
      (2d Cir. 2011)(deferring to the BOP's interpretation of§ 3624(b)).

Id. at *3-6 (citations to case documents omitted). Subsequently, the Court adopted the

Report and Recommendation, and denied Lenegan's First § 2241 Petition on the merits.

Lenegan I, No. 16-159 Brie, 2017 WL 6032149,at *3(W.D.Pa. Dec.6, 2017).
       B. Lenegan's Present § 2241 Petition

       In the Present § 2241 Petition, Lenegan again challenges the BOP's execution of

his sentence with respect to time allegedly spent in federal custody prior to July 23,2009.

Specifically, Lenegan raises the following claim for relief:

       Claim One: The "BOP [is] not accepting the Sentencing Judge's oral
                  pronouncement of eam[ed][GOT]," in that Lenegan earned
                  81 days of GOT from "Feb. 5, 2008 through July 22, 2009,"
                  and instead, the "BOP adjusted prior jail credit of 534 days at
                      the end of[the] sentence." (Present § 2241 Pet. 6-7.)^
Lenegan provides no further argument or facts to support his claim. See generally id.

                                        II. ANALYSIS


       Pursuant to 28 U.S.C. § 2244(a), as amended by the Antiterrorism and Effective

Death Penalty Act of 1996("ABDPA"):

       No circuit or district judge shall be required to entertain an application for a
       writ of habeas corpus to inquire into the detention of a person pursuant to a
       judgment of a court ofthe United States if it appears that the legality ofsuch
       detention has been determined by a judge or court of the United States on a
       prior application for a writ of habeas corpus, except as provided in
       section 2255.


28 U.S.C. § 2244(a). Although § 2241 is not specifically referenced in § 2244(a),"[i]t

has become well established that § 2244(a), as amended by the ABDPA,bars second or

successive § 2241 applications that seek to relitigate issues that were adjudicated in a

prior § 2241 proceeding." Quiller v. Wilson, No. I:12cv426(LO/JFA),2012 WL

6725612, at *4(E.D. Va. Dec. 21, 2012), aff'dsub nom. Quiller v. Blackburns, 512 F.




^ The Court notes that, while Lenegan divides his arguments into three grounds for relief, the
three grounds for relief are related and Claim One encompasses all three grounds.
                                                10
App'x 384 (4th Cir. 2013);see Antonelli v. Warden, U.S.P. Atlanta, 542 F.3d 1348, 1350,

1352(11th Cir, 2008)(affirming the district court's dismissal of a § 2241 petition as

successive where the petitioner "alleg[ed] he was denied certain credits toward his

sentence to which he was entitled" and the petitioner had previously filed a § 2241

petition raising the same grounds for relief, which had been denied on the merits); Queen

V. Miner, 530 F.3d 253, 254-55(3d Cir. 2008)(discussing that § 2244(a) barred a

petitioner's successive § 2241 petition, in which the petitioner had sought to challenge

the same institutional conviction that he had challenged in a prior § 2241 petition);

Valona v. United States, 138 F.3d 693,695 (7th Cir. 1998)(discussing that"§ 2244(a)

bars successive petitions under § 2241 directed to the same issue concerning execution of

a sentence"); Chambers v. United States, 106 F.3d 472,474—75(2d Cir. 1997)

(dismissing the petitioner's § 2241 petition, which "rais[ed] the same challenge to the

computation of[the petitioner's] sentence that he had raised in [two prior motions],"

pursuant to 28 U.S.C. § 2244(a)"[b]ecause this issue [had] already been decided on its

merits").

       Similarly, prior to the enactment ofthe statutory bar on successive habeas

petitions, the Supreme Court developed the "abuse ofthe writ" doctrine, which limited

the review of successive habeas petitions. See McCleskey v. Zant, 499 U.S. 467,490-96

(1991). Under the abuse ofthe writ doctrine,"a court could decline to hear a claim that •

was both raised and adjudicated in an earlier petition." Stanko v. Davis,617 F.3d 1262,

1270(10th Cir. 2010){oMmgSanders v. United States, 373 U.S. 1, 11-12(1963)).

Further, in applying the abuse ofthe writ doctrine,"grounds may be considered the same

                                             11
even when supported by different legal arguments." Id. (citation omitted). Nevertheless,

"[e]ven if the same ground was rejected on the merits on a prior application, it is open to

the applicant to show that the ends ofjustice would be served by permitting the

redetermination ofthe ground." Sanders, 373 U.S. at 16.

       Here, Lenegan's Present § 2241 Petition presents the same grounds for relief that

were set forth in Lenegan's First § 2241 Petition. Specifically, Lenegan contends that the

BOP improperly calculated his federal sentence by miscalculating the date on which his

federal sentence commenced. {See § 2241 Pet. 6-7;see also ECF No. 14-6, at 4.)

Lenegan argues that as a result ofthe BOP's improper calculation, he is entitled to

additional OCT. {See § 2241 Pet. 6-7;see also ECF No. 14-6, at 4, 10.) However,the .

United States District Court for the Western District ofPennsylvania previously

addressed this claim and rejected it on the merits. See Lenegan I, No. 16-159 Erie, 2017

WL 6032149, at *3(W.D.Pa. Dec.6, 2017)(adopting the Report and Recommendation,

which recommended that Lenegan's First § 2241 Petition be denied on the merits). As

such,the Present § 2241 Petition is an improper successive petition and an abuse ofthe

writ, and Lenegan fails to demonstrate that the ends ofjustice warrant consideration of

his Present § 2241 Petition.^ Accordingly, for these reasons, the Present § 2241 Petition

will be denied.




® If the Court were to address the merits of Claim One in Lenegan's Present § 2241 Petition, the-
claim would be dismissed for the same reasons that the claims in Lenegan's First § 2241 Petition
were dismissed. See Lenegan /, 2017 WL 6032149, at *1-3.

                                               12
                                  III. CONCLUSION


        For the foregoing reasons, the Motion to Dismiss(EOF No. 13) will be granted.

Lenegan's claim will be dismissed. The § 2241 Petition(EOF No. 1)will be denied.

        An appropriate Final Order shall accompany this Memorandum Opinion.



                                  HENRY E. HUDSON
Date:             S,202o          SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia




                                           13
